Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 11/17/22. Claims 1, 4, 7, 9, and 47 are pending and under examination.

Withdrawn Rejections
	The objection to the specification is withdrawn in light of the amendments.
	The rejection under §112b is withdrawn in light of the amendments; the claims no longer recite the term “decoy”.
	The rejection under §112a is withdrawn in light of the amendments; claim 7 and its dependent claims must now all comprise non-destabilized peptides.
	The rejection under §102 is withdrawn in light of the amendments; the art does not anticipate sequences “consisting of” the claimed sequences.
	The §103 rejection is withdrawn; see the response to arguments below.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are peptides and fall within the statutory category of a composition of matter.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are directed to a naturally occurring product as the claimed sequences are found in naturally occurring proteins. For example, SEQ ID NO: 4 (claims 1 and 4) is naturally found in the human HERG ion channel as evidenced by US 20060084102 paragraph 39. Thus, the claim is clearly directed to a naturally occurring product. A product of nature includes both naturally occurring products and non-naturally occurring products that “lack markedly different characteristics from any naturally occurring counterpart” (MPEP §2106.04(b)(II)). These sequences must thus be compared to their naturally occurring sequences (their counterpart) whether or not the claimed fragments occur naturally. In this case, there is no evidence on the record that the fragments are markedly different than the identical sequence found naturally. 
Claims 1 and 4 are amended such that the fragment is one which “inhibits the binding of anti-Ro antibodies to a hERG potassium channel extracellular pore region”. It must therefore be determined if this characteristic is markedly different than the naturally occurring counterpart; it is not. The claimed fragments have this function because the naturally occurring sequences also have this function. As noted above and previously, these sequences are naturally found in hERG and are the native, naturally occurring target of these anti-Ro antibodies. The ability of these fragments to bind anti-Ro antibodies is one also possessed by these sequences in their naturally occurring counterpart.
The claims are not methods and so the actual inhibition of binding to a hERG potassium channel extracellular pore region need not be realized; the salient question is whether or not separating this native sequence from the whole of the protein imparts any characteristic that is “markedly different”. Here, the function—binding anti-Ro antibodies—is the same in both and so this does not rise to the level of a markedly different characteristic.
This is similar to the fact pattern in Association of Molecular Pathology v. Myriad Genetics (Myriad 133 S. Ct. at 2116-2118). In Myriad, the Supreme Court made clear that while isolating a nucleic acid changes its structure (by breaking bonds), this change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart. In the same way, merely isolating these sequences from hERG does not appear to impart any meaningful structural or functional change.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. 
 In this case, there are no elements beyond the natural product and so there cannot be any “additional elements” to integrate the exception. 

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. 
In this case, there are no elements beyond the natural product and so there cannot be any “additional elements” to amount to significantly more than the exception.
Therefore, claims 1 and 4 are not patent eligible.

	
Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive.
Regarding §101, Applicant argues “claim 1 as amended herein meets the requirements of patent eligibility”. However, Applicant makes no specific argument as to why the amendments render the claim eligible, merely asserting that the claim is eligible under “the relevant precedent and a proper application of the law”. For the reasons set forth in the rejection, this is not the case and this mere allegation of eligibility is not persuasive.
Regarding §103, Applicant argues that “the Office acknowledges that Fabris fails to teach any fragments” (remarks 11/17/22; p.12). This is not persuasive because the Office has made no such assertion. The prior Office action explicitly states “Fabris teaches the fragment [sequence]” (Action 7/21/22 p.7-8).
Applicant argues Fabris is “limited to disclosing a single peptide fragment of the HERG channel region which is made up of 65 amino acids”. This is unpersuasive. The previous office action cites directly to the 31-amino acid sequence on page 6177, first full paragraph, left-hand column, which is the identical citation provided by Applicant for the alleged 65 amino acid sequence (remarks 11/17/22 p.12).
Applicant argues Fabris does not suggest a “fragment of a fragment”. Other than this conclusory statement, this does not point to any specific deficiency in the explicit rationale articulated in the rejection: Fabris teaches the purpose of the exemplary sequence is to develop “short” therapeutic decoys (p.6184 C1). This is a clear suggestion to shorten the fragment used in Fabris. See MPEP 2141(II)(C): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Fabris teaches the whole protein is unnecessary and guides others to a specific 31-amino acid residue stretch that provides the required binding properties that Fabris wished to investigate. By suggesting these fragments are “short” and by not indicating that the whole of the 31-amino acid sequence is necessary for binding, others would have been motivated to try other fragments of that same stretch to determine the minimal sequences required to bind the Ro52 antibodies, furthering the direct goal of Fabris.
However, Applicant correctly notes that Fabris states “it is not clear what specific sequence on the Ro52 antigen is responsible for immunogenicity” (Fabris p.6184 C1). Fabris continues by noting that while some groups have identified certain sequences, others failed to confirm these results and instead found a different region responsible. For an obviousness analysis, predictability is a key factor to consider. In this case, while it would have been obvious to further fragment the 31-amino acid sequence of Fabris, the evidence suggests that not all such fragments would be recognized by the Ro antibodies. Certainly, a minimum length of such fragments would have been maintained as that is within the ordinary knowledge in the art regarding epitope length (e.g., a dipeptide would predictably fail to bind the antibodies), but the unpredictability is in those meeting the ordinary criteria for epitopes. Others would have had to actually fragment the sequence and test them to determine which were recognized by the autoantibodies and which weren’t. Thus, taken as a whole, the evidence for non-obviousness tends to outweigh the evidence for obviousness.
It is noted for the record that Applicant’s arguments at this point have been deemed sufficient to overcome the obviousness rejection. As such, no comment is made regarding the arguments set forth on pages 13-17 of the 11/17/22 remarks.

Allowable Subject Matter
For the reasons above, claims 7, 9, and 47 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649